DETAILED ACTION

Applicant’s response filed on 12/22/2021 has been fully considered. Claims 1-14 and 16-17 are canceled. Claim 15 is pending and is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.]
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 recites “hrdrazide” in line 7, which is a misspelling of “hydrazide”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,404,356).
Regarding claim 15, Andrews teaches a process comprising preparing a composition by triple roller mixing 100 parts of epoxide resin (11:11-33, J) that is a polyglycidyl ether of 2,2-bis(4-hydroxyphenyl)propane (8:47-50), 13 parts of N-(2-hydroxyphenyl)-N’,N’-dimethylurea, 5 parts of thixotropic agent that is a commercially available asbestos-based product, and 2 parts of dicyandiamide, and allowing the 
Andrews does not teach a specific embodiment wherein the epoxy resin is epoxy phenolic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Andrews’s polyglycidyl ether of a novolak formed from formaldehyde and phenol to substitute for Andrews’s 100 parts of epoxide resin that is a polyglycidyl ether of 2,2-bis(4-hydroxyphenyl)propane in Andrews’s process, which would read on wherein the epoxy resin is epoxy phenolic resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability of Andrews’s 
Andrews does not teach a specific embodiment wherein said matrix further contains a carboxylic acid hydrazide, wherein the carboxylic acid hrdrazide is adipic acid dihydrazide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Andrews’s carboxylic acid hydrazide that is adipic acid dihydrazide to substitute for Andrews’s 2 parts of dicyandiamide in Andrews’s process, which would read on wherein said matrix further contains a carboxylic acid hydrazide, wherein the carboxylic acid hrdrazide is adipic acid dihydrazide as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying acceleration of heat-curing in Andrews’s process because Andrews teaches that the process comprises preparing a composition by triple roller mixing 100 parts of epoxide resin (11:11-33, J) and 2 parts of dicyandiamide, and allowing to composition to undergo gelation at 120° C for 9 or 10 
Andrews does not teach a specific embodiment of said carboxylic acid hydrazide and hydroxyl substituted urone being present in a ratio of from 30:70 to 70:30. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio by parts of Andrews’s carboxylic acid hydrazide that is adipic acid dihydrazide to Andrews’s N-(2-hydroxyphenyl)-N’,N’-dimethylurea to be from 30:70 to 70:30, which would read on said carboxylic acid hydrazide and hydroxyl substituted urone being present in a ratio of from 30:70 to 70:30 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of heat-curing and an extent of acceleration of heat-curing in Andrews’s process because Andrews teaches that the process comprises preparing a composition by triple roller mixing 100 parts of epoxide resin (11:11-33, J) that is a polyglycidyl ether of 2,2-bis(4-hydroxyphenyl)propane (8:47-50), 13 parts of N-(2-hydroxyphenyl)-N’,N’-dimethylurea, 5 parts of thixotropic agent that is a commercially available asbestos-based product, and 2 parts of dicyandiamide (11:11-33, J), that, in another embodiment, the amount of the N-(2-hydroxyphenyl)-
Andrews does not teach that the process further comprises subjecting the matrix to a temperature from 140°C to 180°C for no more than 3 minutes. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the temperature of Andrews’s step of allowing the composition to undergo gelation to be from 140° C to 180° C and to optimize the time duration of Andrews’s step of allowing the composition to undergo gelation to be no more than 3 minutes, which would read on wherein the process further comprises subjecting the matrix to a temperature from 140°C to 180°C for no more than 3 minutes as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing for Andrews’s process because Andrews teaches that the process comprises allowing the composition to undergo gelation at 120° C for 9 minutes (11:11-33, J), that the composition is preferably cured by heating it at a temperature in the range 100° C to 180° C and that usually, heating for 
The Office recognizes that all of the claimed physical properties are not positively taught by Andrews, namely that the cured material has a Tg of from 145 to 150°C. However, Andrews renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the cured material as explained above. Furthermore, the instant application recites that a higher cured Tg capability enables curing at higher cure temperature (p. 2, l. 3-4), that if adipic acid dihydrazide is used together with hydroxyl urones as a curative for thermosetting resin compositions containing at least 50 weight% (wt%) of epoxy phenolic resin, a formulation which has fast cure properties, a high glass transition temperature (Tg) combined with good Tg retention can be achieved (p. 2, l. 36-p. 3, l. 2), that the use of the combination of curatives in epoxy phenolic resin systems according to this invention has produced a material which delivers an E' Tg of in the range of from 140-150°C when subjected to a 5 minute cure at 150°C and particularly from 145 to 150°C when subjected to a 3 minute or 2 minute cure at 150°C (p. 4, l. 6-9), that the use of the curative system of the invention together with a bisphenol A epoxy resin in place of the epoxy novolac system according to the invention will again drop the Tg, in some cases to as low as 115-120°C (p. 4), that the combination of fast cure and high E'Tg is better with hydroxyl substituted urones than .

Response to Arguments
Applicant’s arguments, see p. 3, filed 12/22/2021, with respect to the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,507,445, cited in IDS) have been fully considered and are persuasive.  The rejection of claim 15  has been withdrawn. 
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that by the present amendment, claim 15 has been restricted to those formulations which achieve the advantageous combination of reduced time to 95% cure and increased E’Tg as discussed on page 12 of the application as filed (p. 3), Andrews (US 4,404,356) renders obvious the limitation to restrict the range of curatives used in the inventive process to carboxylic acid hydrazide and hydroxyl substituted urone, in a concentration range of from 30:70 to 70:30. Specifically, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio by parts of Andrews’s carboxylic acid hydrazide that is adipic acid dihydrazide to Andrews’s N-(2-hydroxyphenyl)-N’,N’-dimethylurea to be from 30:70 to 70:30. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of heat-curing and an extent of acceleration of heat-curing in Andrews’s process because Andrews teaches that the process comprises preparing a composition by triple roller mixing 100 parts of epoxide resin (11:11-33, J) that is a polyglycidyl ether of 2,2-bis(4-hydroxyphenyl)propane (8:47-50), 13 parts of N-(2-hydroxyphenyl)-N’,N’-dimethylurea, 5 parts of thixotropic agent that is a commercially available asbestos-based product, and 2 parts of dicyandiamide (11:11-33, J), that, in another embodiment, the amount of the N-(2-hydroxyphenyl)-N’,N’-dimethylurea (3:22-36) is from 3 to 25 parts by weight per 100 parts by weight of the epoxide resin (3:32-36), and the amount of the dicyandiamide or carboxylic acid hydrazide is 5 to 25 parts .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767